


Exhibit 10.1


Execution Version


AMENDMENT NO. 3 TO CREDIT AGREEMENT


This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of June 30, 2015 by and among Weatherford International Ltd., a Bermuda exempted
company (“WIL”), Weatherford International plc, an Irish public limited company
(“WIL‑Ireland”) (successor by assumption to Weatherford International Ltd., a
Swiss joint stock corporation), WEATHERFORD LIQUIDITY MANAGEMENT HUNGARY LIMITED
LIABILITY COMPANY, a Hungarian limited liability company (“HOC”), WEATHERFORD
CAPITAL MANAGEMENT SERVICES LIMITED LIABILITY COMPANY, a Hungarian limited
liability company (“WCMS” and, together with WIL, WIL-Ireland and HOC, the
“Obligor Parties”), WEATHERFORD INTERNATIONAL, LLC, a Delaware limited liability
company (“WILLC” and, together with the Obligor Parties, the “Obligors”), the
Lenders listed on the signature pages attached hereto, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (the “Administrative Agent”), and
the Issuing Banks.


RECITALS:
WHEREAS, reference is made to that certain Credit Agreement dated as of
October 15, 2010 by and among the Obligor Parties, the lenders named therein,
the Administrative Agent, the Issuing Banks and certain other parties named
therein (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”);


WHEREAS, the Borrowers desire to extend the Maturity Date under the Credit
Agreement by one year from the existing Maturity Date (the “Maturity Date
Extension”) and maintain the Aggregate Commitments at the same amount as prior
to giving effect to the Maturity Date Extension;


WHEREAS, in order to effect the foregoing, the Borrowers have requested that
(i) the Lenders identified on Annex I attached hereto as Extending Lenders (the
“Extending Lenders”) consent to the Maturity Date Extension without increasing
or decreasing their respective Commitments; (ii) the Lenders identified on
Annex II attached hereto as Decreasing Lenders (the “Decreasing Lenders”) (x)
agree to decrease their respective Commitments by assigning a portion of their
existing Commitments identified on Annex II attached hereto (the portions being
assigned, the "Decreasing Commitments") to the Increasing Lenders and Additional
Lenders (each as defined below) and (y) consent to the Maturity Date Extension,
(iii) the Lenders identified on Annex III attached hereto as Increasing Lenders
(the "Increasing Lenders") (x) agree to increase their respective Commitments by
assuming a portion of the Commitments of the Lenders identified on Annex V
attached hereto (the “Departing Lenders”) and a portion of the Decreasing
Commitments and (y) consent to the Maturity Date Extension; (iv) the financial
institutions identified on Annex IV attached hereto as Additional Lenders (the
“Additional Lenders” and, together with the Extending Lenders, the Decreasing
Lenders and the Increasing Lenders, the “Approving Lenders”) (x) agree to
establish new Commitments by assuming a portion of the Commitments of the
Departing Lenders and a portion of the Decreasing Commitments and (y) consent to
the Maturity Date Extension; and (v) the Administrative Agent and the Issuing
Banks (x) consent to the assignment by the Departing


ACTIVE 208054799v.18

1



--------------------------------------------------------------------------------




Lenders of their respective Commitments and the assignment by the Decreasing
Lenders of the Decreasing Commitments, in each case, to the Increasing Lenders
and the Additional Lenders and (y) consent to the Maturity Date Extension;


WHEREAS, (i) each of the Extending Lenders is willing to maintain its Commitment
in the amount set forth opposite its name on Annex I attached hereto, (ii) each
of the Decreasing Lenders is willing to assign a portion of its Commitment in
the amount set forth opposite its name on Annex II attached hereto, (iii) each
of the Increasing Lenders is willing to increase its Commitment by the amount
set forth opposite its name on Annex III attached hereto, (iv) each of the
Additional Lenders is willing to establish a Commitment in the amount set forth
opposite its name on Annex IV attached hereto, (v) the Approving Lenders, the
Administrative Agent and the Issuing Banks are willing to consent to the
Maturity Date Extension and (vi) the Administrative Agent and the Issuing Banks
are willing to consent to the assignment by the Departing Lenders of their
respective Commitments and by the Decreasing Lenders of their respective
Decreasing Commitments to the Increasing Lenders and the Additional Lenders as
provided herein, in each case, pursuant to the terms and subject to the
conditions set forth herein;


WHEREAS, the Borrowers have requested that the Approving Lenders agree to amend
certain other provisions of the Credit Agreement, and the Approving Lenders have
agreed to amend the Credit Agreement as hereinafter set forth; and


WHEREAS, in connection with the foregoing and the transactions contemplated
hereby, (a) J.P. Morgan Securities LLC, Deutsche Bank Securities Inc., Wells
Fargo Securities, LLC, Royal Bank of Canada Capital Markets, Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Agricole Corporate and Investment Bank,
Citigroup Global Markets Inc. and Morgan Stanley Senior Funding, Inc., have been
appointed as joint lead arrangers and joint bookrunners, (b) Deutsche Bank
Securities Inc. has been appointed as syndication agent and (c) Wells Fargo
Securities, LLC, Royal Bank of Canada, Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Credit Agricole Corporate and Investment Bank, Citigroup Global Markets Inc. and
Morgan Stanley Senior Funding, Inc. have been appointed as co-documentation
agents.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


Section 1.    Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
(a)    The cover page of the Credit Agreement is hereby amended and restated by
replacing it with Annex VIII attached hereto.
(b)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to WIL-Ireland or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

2

--------------------------------------------------------------------------------




"Impacted Interest Period" has the meaning assigned to such term in the
definition of "LIBO Rate".
“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“LIBOR Quoted Currency” means, collectively, Dollars, Euros and Pounds Sterling.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Non-LIBOR Quoted Currency” means Canadian Dollars, Australian Dollars and
Norwegian Kroner.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (a) if the Currency is Dollars, two Business Days prior to the
commencement of such Interest Period, (b) if the currency is Euros, the day that
is two TARGET2 Days before the first day of such Interest Period, and (c) if the
Currency is Pounds Sterling, the first day of such Interest Period (unless, in
each case, market practice differs in the relevant market where the LIBO Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, any EU member state, the Hong Kong Monetary Authority or any
other relevant sanctions authority.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state,

3

--------------------------------------------------------------------------------




the Hong Kong Monetary Authority or any other relevant sanctions authority, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.
(c)    The definition of “Alternate Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the proviso at the end of the first
sentence of such definition and replacing it with: “; provided that, for
purposes of this definition, the LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m., London time, on such day (or if such day
is not a Business Day, the immediately preceding Business Day).”
(d)    The definition of “Federal Funds Effective Rate” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the phrase “; provided that if
the Federal Funds Effective Rate is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement” at the end of such definition
immediately after the phrase “reasonably selected by it”.
(e)    The definition of “Issuing Bank” in Section 1.01 of the Credit Agreement
is hereby amended by (i) deleting “RBS, ” and (ii) deleting the phrase “, and
its successors in such capacity as provided in Section 3.01(i)”.
(f)    The definition of “LC Commitment” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 3.01. The initial amount of
each Issuing Bank’s LC Commitment is set forth on Schedule 1.01B and may be
adjusted from time to time in accordance with Section 3.01(i).
(g)    The definition of “LIBO Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“LIBO Rate” means:
(a)    with respect to any Eurocurrency Borrowing denominated in any LIBOR
Quoted Currency for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either

4

--------------------------------------------------------------------------------




of such Reuters pages, on any successor or substitute screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time as in its reasonable discretion (in each case, the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency and Interest Period; provided that (x) if the LIBOR Screen Rate
is less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (y) in the event that the LIBOR Screen Rate is not available at
such time for such Interest Period (the “Impacted Interest Period”), then the
“LIBO Rate” for such LIBOR Quoted Currency for a period equal in length to such
Interest Period for such Impacted Interest Period shall be the Interpolated
Rate; provided that if the Interpolated Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; and
(b)    with respect to any Eurocurrency Borrowing denominated in any Non-LIBOR
Quoted Currency for any Interest Period, the rate per annum designated by the
Administrative Agent (and agreed to by the Lenders and the Borrowers) as the
LIBO Rate with respect to such Non-LIBOR Quoted Currency for such Interest
Period; provided that, if the such rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
(h)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Maturity Date” means July 13, 2017, and for any Lender agreeing to extend the
Maturity Date in accordance with Section 2.18, July 13, 2018.
(i)    The definition of “RBS” in Section 1.01 of the Credit Agreement is hereby
deleted in its entirety.
(j)    Section 2.18 subsection (a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
Not earlier than April 14, 2016, nor later than June 13, 2016, the Borrowers
may, upon written notice to the Administrative Agent (which shall promptly
notify the Lenders), request that the Maturity Date be extended by one year to
July 13, 2018. Prior to the earlier of (i) 30 days after delivery of such notice
by the Administrative Agent to the Lenders and (ii) three Business Days prior to
July 13, 2017, each Lender shall notify the Administrative Agent whether or not
it consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrowers and the Lenders of the
Lenders’ responses to such request.

5

--------------------------------------------------------------------------------




(k)    Section 3.01(i) of the Credit Agreement is hereby amended by inserting
the words “Modification and” prior to the word “Termination” in the header; by
adding “(i)” prior to the first sentence thereof; and by adding the following at
the end of thereof:
Following receipt by the Administrative Agent of the Borrowers’ written notice
of termination, the Administrative Agent shall amend Schedule 1.01B to remove
such Issuing Bank from Schedule 1.01B.
(ii)    By written notice to the Borrowers, each Issuing Bank may from time to
time request that such Issuing Bank’s LC Commitment be increased, decreased or
terminated. Within ten Business Days following receipt of such notice, the
Borrowers shall provide such Issuing Bank with notice of their acceptance or
rejection of such modification or termination, and if the Borrowers accept such
modification or termination, the Borrowers shall also provide a copy of such
notice to the Administrative Agent. With respect to a termination of such
Issuing Bank’s LC Commitment, from and after the effective date of such
termination, such Issuing Bank shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such modification or
termination (and shall continue to be an “Issuing Bank” for purposes of this
Agreement), but shall not be required to issue any additional Letters of Credit
hereunder. Following receipt by the Administrative Agent of the Borrowers’
acceptance of
such modification or termination, the Administrative Agent shall amend Schedule
1.01B to either (a) reflect the amount of such Issuing Bank’s modified LC
Commitment or (b) in the event of a termination, remove such Issuing Bank from
Schedule 1.01B.
(l)    Section 3.01(k) of the Credit Agreement is hereby amended to add the
following sentence at the end thereof: “Following designation of an additional
Issuing Bank in accordance with this Section 3.01(k), the Administrative Agent
shall amend Schedule 1.01B to reflect the addition of such Issuing Bank and such
Issuing Bank’s LC Commitment as provided in such Issuing Bank’s Issuing Bank
Agreement.”
(m)    Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.12 that reads as follows:
Anti-Corruption Laws and Sanctions. Each Obligor Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Obligor Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Obligor Party, its Subsidiaries and their respective officers and employees
and, to the knowledge of such Obligor Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) each Obligor Party, any Subsidiary of such Obligor Party
or any of their respective directors, officers or employees, or (b) to the
knowledge of each Obligor Party, any agent of such Obligor Party or any
Subsidiary of such Obligor Party that will act in any capacity in connection
with or benefit from the credit facility established hereby,

6

--------------------------------------------------------------------------------




is a Sanctioned Person. No Borrowing, nor the use of proceeds of the Loans or
any other transaction contemplated by the Credit Agreement will violate any
Anti-Corruption Laws or any Sanctions applicable to any party hereto.
(n)    Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.13 that reads as follows:
Rank of Obligations.    The obligations of each Obligor under the Loan Documents
to which it is a party rank at least equally with all of the unsecured and
unsubordinated Indebtedness of such Obligor, except Indebtedness mandatorily
(and not consensually) preferred by applicable law, and ahead of all
subordinated Indebtedness, if any, of such Obligor.
(o)    Article VII of the Credit Agreement is hereby amended by adding a new
Section 7.07 that reads as follows:
Compliance with Anti-Corruption Laws. Each Obligor Party will maintain in effect
and enforce policies and procedures designed to ensure compliance by such
Obligor Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
(p)    Section 8.09 of the Credit Agreement is hereby amended by adding a new
subsection (c) that reads as follows:
The Borrower will not request any Loans, and WIL-Ireland shall not use or
otherwise make available, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use or
otherwise make available, any proceeds of the Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
(q)    The Credit Agreement is hereby amended by deleting Section 8.10 in its
entirety.
(r)    Section 11.02(a)(i) of the Credit Agreement is hereby amended and
restated to read as follows:
If to any Borrower or Guarantor, to it at:
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com


7

--------------------------------------------------------------------------------






with a copy to:
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com 



(s)    Section 11.02(a)(v) of the Credit Agreement is hereby deleted in its
entirety and clauses (vi), (vii) and (vii) of Section 11.02(a) are hereby
renumbered as clauses (v), (vi) and (vii), respectively.
(t)    Section 11.05(b)(i) is hereby amended by (i) deleting the second proviso
in Clause (A) of such Section, (ii) replacing the “.” at the end of Clause (C)
of such Section with a “;” and (iii) adding the following as a hanging proviso
to such Section: “provided that any consent to an assignment required by any
Person under this Section 11.05(b)(i) shall be deemed to have been given by such
Person unless it shall have objected thereto by written notice to the
Administrative Agent (or by the Administrative Agent to the Lender requesting
the consent) within ten Business Days after receiving a written request for its
consent to such assignment.”
(u)    Schedule 1.01B of the Credit Agreement is hereby amended and restated by
replacing it with Annex VII attached hereto.
Subject to satisfaction of the conditions precedent set forth in Section 4
hereof, the Administrative Agent and each of the Issuing Banks hereby consents
to the Maturity Date Extension.


Section 3.    Assignment and Assumption.


(a)    For an agreed consideration, (i) each Departing Lender hereby irrevocably
sells and assigns, severally and not jointly, all of such Departing Lender’s
rights and obligations in its capacity as Lender under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to its Commitment (the “Departing Lender Assignments”), (ii) each
Decreasing Lender hereby irrevocably sells and assigns, severally and not
jointly, all of such Decreasing Lender’s rights and obligations in its capacity
as a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to its Decreasing Commitment
(the “Decreasing Lender Assignments” and together with the Departing Lender
Assignments, the “Specified Assignments”) and (iii) to the extent permitted to
be assigned under applicable law, each Departing Lender and each Decreasing
Lender (individually, an “Assignor” and, collectively, the “Assignors”) hereby
irrevocably sells and assigns, severally and not jointly, all claims, suits,
causes of action and any other right of such Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the

8

--------------------------------------------------------------------------------




transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity to the extent related to the
rights and obligations sold and assigned pursuant to clause (i) or clause (ii)
above, as applicable (the rights and obligations sold and assigned pursuant to
clauses (i), (ii) and (iii) above being referred to herein collectively for all
Assignors as the “Assigned Interests”), to the Increasing Lenders and the
Additional Lenders (individually, an “Assignee” and, collectively, the
“Assignees”), and each Assignee hereby irrevocably purchases and assumes from
each Assignor such portion of the Assigned Interests so that, after giving
effect to such assignment and assumption, the Commitments and Applicable
Percentages of each of the Assignees shall be as set forth on Annex VI attached
hereto, subject to and in accordance with the Credit Agreement and this
Amendment, in each case, as of the Amendment Effective Date. Such sale and
assignment is without recourse to the Assignors and, except as expressly
provided in this Amendment, without representation or warranty by the Assignors.
(b)    From and after the Amendment Effective Date, the Administrative Agent
shall distribute all payments in respect of the Assigned Interests (including
payments of principal, interest, fees and other amounts) to the appropriate
Assignors for amounts which have accrued to but excluding the Amendment
Effective Date and to the appropriate Assignees for amounts which have accrued
from and after the Amendment Effective Date.
(c)    After giving effect to the Specified Assignments in Section 3(a) of this
Amendment, each Departing Lender shall cease to be a party to the Credit
Agreement as of the Amendment Effective Date and shall not longer be a “Lender”.
Each Departing Lender joins in the execution of this Amendment solely for the
purposes of assigning their Assigned Interests pursuant to this Section 3.
(d)    Each of the Approving Lenders acknowledges and agrees that the
Commitments of such Lender and the other Lenders under the Credit Agreement are
several and not joint commitments and obligations of the Lenders. Each of the
Approving Lenders further acknowledges and agrees that, after giving effect to
the Maturity Date Extension as provided in this Amendment, its Commitment as a
Lender shall be as set forth on Annex VI attached hereto, which shall
automatically amend and restate Schedule 2.01 to the Credit Agreement.


(e)    To the extent there are any Swingline Loans or Letters of Credit
outstanding on the Amendment Effective Date, upon the effectiveness of this
Amendment, the amount of the unfunded participations held by each approving
Lender in each such Swingline Loan and Letter of Credit then outstanding shall
be adjusted such that, after giving effect to such adjustments, each approving
Lender shall hold its Applicable Percentage (as set forth on Annex VI) of
unfunded participations in each such Swingline Loan and Letter of Credit after
giving effect to this Amendment.


Section 4.    Amendment Effective Date; Conditions Precedent. This Amendment,
the Maturity Date Extension and the Specified Assignments shall become effective
on the date (the “Amendment Effective Date”) on which the following conditions
have been satisfied:

9

--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received the following, all in form
and substance reasonably satisfactory to the Administrative Agent:
(i)    a counterpart of this Amendment executed by the Obligors, the Departing
Lenders, the Approving Lenders, the Administrative Agent and the Issuing Banks;
(ii)    Revolving Credit Notes executed by the Borrowers and payable to each
Approving Lender requesting (at least one Business Day prior to the Amendment
Effective Date) a Revolving Credit Note, duly completed and executed by the
Borrowers and dated the Amendment Effective Date;
(iii)    a certificate of a Responsible Officer of WIL-Ireland, dated the
Amendment Effective Date, certifying that (A) the representations and warranties
set forth in Article VI of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects as of, and as if such
representations and warranties were made on, the Amendment Effective Date
(unless such representation and warranty expressly relates to an earlier date,
in which case such representation and warranty shall continue to be true and
correct as of such earlier date), (B) no Default or Event of Default has
occurred and is continuing on the Amendment Effective Date, (C) no material
adverse change, since the date of the most recent Annual Report on Form 10-K
furnished or deemed furnished to the Administrative Agent pursuant to Section
7.01(b) of the Credit Agreement, in the financial condition, business or
operations of WIL-Ireland and it Subsidiaries, taken as a whole; and
(iv)    a certificate of the secretary, an assistant secretary or other
responsible officer of each Obligor, dated the Amendment Effective Date and
certifying (A) true and complete copies of the memorandum of association and
bye-laws or the certificate of incorporation or formation and bylaws or
operating agreement or other organizational documents, each as amended and in
effect, of such Obligor, (B) true and complete copies of the resolutions adopted
by the Board of Directors, the managers or the members, as applicable, of such
Obligor (1) authorizing the execution, delivery and performance by such Obligor
of this Amendment and (2) authorizing officers of such Obligor to execute and
deliver this Amendment and any related documents, including any agreement
contemplated by this Amendment, (C) the absence of any proceedings for the
dissolution, liquidation or winding up of such Obligor, and (D) incumbency and
specimen signatures of the officers of such Obligor executing this Amendment or
any other Loan Document on its behalf.
(b)    If, on the Amendment Effective Date, any Eurocurrency Loans have been
funded, then the Borrowers shall have paid any breakage fees or costs or other
amounts owing under the Credit Agreement in connection with the breakage or
reallocation of such outstanding Eurocurrency Loans in accordance with Section
2.13 of the Credit Agreement; and
(c)    The Borrowers shall have paid (i) to the Administrative Agent, the Lead
Arrangers and the Lenders, as applicable, all fees and other amounts agreed upon
by such parties to be paid on or prior to the Amendment Effective Date, and
(ii) to the extent invoiced at or before 10:00 a.m., New York City time, on the
Amendment Effective Date, all out-of pocket expenses required to be reimbursed
or paid by the Borrowers pursuant to Section 11.03 of the Credit Agreement or
any other Loan Document.

10

--------------------------------------------------------------------------------




Section 5.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Obligor Parties represents and
warrants that, after giving effect to each of the amendments and waivers set
forth in this Amendment:
(a)    the representations and warranties set forth in Article VI of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects as of, and as if such representations and warranties were made on, the
Amendment Effective Date (unless such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
continue to be true and correct as of such earlier date);
(b)     no Default or Event of Default has occurred and is continuing on the
Amendment Effective Date;
(c)    this Amendment constitutes the legal, valid and binding obligation of
each of the Obligors, enforceable against each of the Obligors in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability; and
(d)    as of the Amendment Effective Date, there has been no material adverse
change since December 31, 2014 in the financial condition, business or
operations of WIL-Ireland and its Subsidiaries, taken as a whole.
Section 6.    Confirmation of Loan Documents. Except as expressly contemplated
hereby, the terms, provisions, conditions and covenants of the Credit Agreement,
as amended by this Amendment, and the other Loan Documents remain in full force
and effect and are hereby ratified and confirmed, and the execution, delivery
and performance of this Amendment shall not, except as expressly set forth in
this Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, except pursuant hereto or as expressly contemplated or amended
hereby, nothing contained herein shall be deemed (a) to constitute a waiver of
compliance or consent to noncompliance by any Obligor with respect to any term,
provision, condition or covenant of the Credit Agreement or any other Loan
Document; (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Credit Agreement or any other Loan Document; or (c) to constitute a waiver
of compliance or consent to noncompliance by any Obligor Party with respect to
the terms, provisions, conditions and covenants of the Credit Agreement and the
other Loan Documents made the subject hereof. Each Obligor represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations thereunder.
Section 7.    Ratification. Each Guarantor hereby ratifies and confirms its
obligations under the Guaranty Agreement and hereby represents and acknowledges
that it has no claims, counterclaims, offsets, credits or defenses to the Loan
Documents or the performance of its obligations thereunder. Furthermore, each
Guarantor agrees that nothing contained in this

11

--------------------------------------------------------------------------------




Amendment shall adversely affect any right or remedy of the Administrative Agent
or the Lenders under the Guaranty Agreement or any of the other Loan Documents
to which it is a party. Each Guarantor agrees that all references in the
Guaranty Agreement to the “Guaranteed Obligations” shall include, without
limitation, all of the obligations of the Borrowers to the Administrative Agent
and the Lenders under the Credit Agreement, as amended by this Amendment.
Finally, each Guarantor hereby represents and warrants that the execution and
delivery of this Amendment and the other documents executed in connection
herewith shall in no way change or modify its obligations as a guarantor,
debtor, pledgor, assignor, obligor and/or grantor under the Guaranty Agreement
and the other Loan Documents to which it is a party and shall not constitute a
waiver by the Administrative Agent or the Lenders of any of their rights against
any Guarantor.
Section 8.    Effect of Amendment. From and after the Amendment Effective Date
hereof, each reference in the Credit Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Credit Agreement
in any and all agreements, instruments, documents, notes, certificates,
guaranties and other writings of every kind and nature shall be deemed to mean
the Credit Agreement as modified by this Amendment. This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.
Section 9.    Costs and Expenses. Pursuant to the terms of Section 11.03 of the
Credit Agreement, the Borrowers agree to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution and enforcement of this Amendment.
Section 10.    Choice of Law. This Amendment and all other documents executed in
connection herewith and the rights and obligations of the parties hereto and
thereto, shall be construed in accordance with and governed by the law of the
State of New York.
Section 11.    Submission to Jurisdiction; Consent to Service of Process.
(a)    Each Obligor hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Amendment or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non‑appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Amendment or any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any suit, action or proceeding relating to
this Amendment or any other Loan Document against any Obligor or its properties
in the courts of any jurisdiction.

12

--------------------------------------------------------------------------------




(b)    Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each Obligor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 11.02 of the Credit Agreement
other than by facsimile. Nothing in this Amendment or any other Loan Document
will affect the right of any party to this Amendment or any other Loan Document
to serve process in any other manner permitted by law. Notwithstanding any other
provision of this Amendment, each foreign Obligor Party hereby irrevocably
designates C T Corporation System, 111 8th Avenue, New York, New York 10011, as
the designee, appointee and agent of such Obligor Party to receive, for and on
behalf of such Obligor Party, service of process in the State of New York in any
suit, action or proceeding arising out of or relating to this Amendment or any
other Loan Document.
(d)    Each Obligor agrees that any suit, action or proceeding brought by any
Obligor or any of their respective Subsidiaries relating to this Amendment or
any other Loan Document against the Administrative Agent, any Issuing Bank, any
Lender or any of their respective Affiliates shall be brought exclusively in the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, unless no such court shall accept jurisdiction.
(e)    The Administrative Agent, each Issuing Bank and each Lender hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York (or the state courts sitting in the Borough of Manhattan in
the event the Southern District of New York lacks subject matter jurisdiction),
and any appellate court from any thereof, in any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final, non-appealable judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(f)    The Administrative Agent, each Issuing Bank and each Lender hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Amendment or any other Loan Document in any court referred to in paragraph
(e) of this Section. Each of the Administrative Agent, each Issuing Bank and
each Lender hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

13

--------------------------------------------------------------------------------




(g)    To the extent that any Obligor has or hereafter may acquire any immunity
from jurisdiction of any court or from set-off or any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Obligor hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.
Section 12.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 13.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the Notes,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Amendment shall become effective on the Amendment Effective Date,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission or
electronic transmission (in .pdf form) shall be effective for all purposes as
delivery of a manually executed counterpart of this Amendment.


[Remainder of page intentionally left blank; signature pages follow.]





14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WIL:
 
 
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
 
 
By:
 /s/ Yazid J. Tamimi

Name:
Yazid J. Tamimi

Title:
Vice President




HOC:
 
 
WEATHERFORD LIQUIDITY MANAGEMENT
HUNGARY LIMITED LIABILITY COMPANY,
a Hungarian limited liability company
 
 
By:
/s/ Bas Van Houts
Name:
Bas Van Houts
Title:
Director
 
 
By:
/s/ Philippe Groslin
Name:
Philippe Groslin
Title:
Director



WCMS:
 
WEATHERFORD CAPITAL MANAGEMENT
SERVICES LIMITED LIABILITY COMPANY,
a Hungarian limited liability company
 
 
By:
/s/ Bas Van Houts
Name:
Bas Van Houts
Title:
Director
 
 
By:
/s/ Philippe Groslin
Name:
Philippe Groslin

Title:
Director






Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------










WIL- Ireland:
 
WEATHERFORD INTERNATIONAL plc.,
an Irish public limited company
 
 
By:
/s/ Bas Van Houts
Name:
Bas Van Houts
Title:
Assistant Treasurer



WILLC:
 
WEATHERFORD INTERNATIONAL plc.,
a Delaware limited liability company
 
 
By:
/s/ Mark M, Rothleitner
Name:
Mark M, Rothleitner
Title:
Vice President and Treasurer










Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
/s/ Muhammad Hasan
Name:
Muhammad Hasan
Title:
Vice President




Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




INCREASING LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
as a Lender and an Issuing Bank
 
 
By:
/s/ Muhammad Hasan
Name:
Muhammad Hasan
Title:
Vice President




Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender and an Issuing Bank
 
 
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Vice President
 
 
By:
/s/ John S. McGill
Name:
John S. McGill
Title:
Director

    

Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as a Lender and an Issuing Bank
 
 
By:
/s/ Page Dillehunt
Name:
Page Dillehunt
Title:
Managing Director
 
 
By:
/s/ Michael Willis
Name:
Michael Willis
Title:
Managing Director

    

Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.
 
 
By:
/s/ Michael King
Name:
Michael King
Title:
Authorized Signatory

    

Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
By:
/s/ Kevin Sparks
Name:
Kevin Sparks
Title:
Vice President

    

Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender and an Issuing Bank
 
 
By:
/s/ Donald W. Herrick Jr.
Name:
Donald W. Herrick Jr.
Title:
Director




Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA
 
 
By:
/s/ Caleb Allen
Name:
Caleb Allen
Title:
Authorized Signatory




Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




CITIBANK, N.A.
 
 
By:
/s/ Susan Olsen
Name:
Susan Olsen
Title:
Vice President


Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC
 
 
By:
/s/ Kayode Sulola
Name:
Kayode Sulola
Title:
Assistant Vice President
 
Executed in London, United Kingdom


Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




STANDARD CHARTERED BANK
 
 
By:
/s/ Pramita Saha
Name:
Pramita Saha
Title:
Executive Director
 
 
By:
/s/ Hsing H. Huang
Name:
Hsing H. Huang
Title:
Associate Director
 
Standard Chartered Bank NY


Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, N.A.
 
 
By:
/s/ Douglas A. Whiddon
Name:
Douglas A. Whiddon
Title:
Director


Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
 
 
By:
Veronica Incera
Name:
Veronica Incera
Title:
Managing Director
 
 
By:
/s/ Mauricio Benitez
Name:
Mauricio Benitez
Title:
Director


Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




DECREASING LENDERS:
 
 
THE TORONTO DOMINION BANK, NEW YORK BRANCH
 
 
By:
/s/ Robyn Zeller
Name:
Robyn Zeller
Title:
Senior Vice President



    

Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




EXTENDING LENDERS:
 
 
NORDEA BANK NORGE ASA
 
 
By:
/s/ Tom Kuhnle
Name:
Tom Kuhnle
Title:
Senior Vice President
 
 
By:
/s/ Mona Torudstad
Name:
Mona Torudstad
Title:
Senior Vice President



    

Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




UNICREDIT BANK AG, NEW YORK BRANCH
 
 
By:
/s/ Julien Tizorin
Name:
Julien Tizorin
Title:
Director
 
 
By:
/s/ Jeffrey B. Ferris
Name:
Jeffrey B. Ferris
Title:
Director

    



Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




ADDITIONAL LENDERS:
 
 
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
 
By:
/s/ Penny Neville-Park
Name:
Penny Neville-Park
Title:
 
 
 
By:
/s/ Alison Butt
Name:
Alison Butt
Title:
 




Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




ARAB BANKING CORPORATION, GRAND CAYMAN
 
 
By:
/s/ Lana Chervonskaya
Name:
Lana Chervonskaya
Title:
VP Relationship Manager
 
 
By:
/s/ Gautier Strub
Name:
Gautier Strub
Title:
VP Senior Relationship Manager






Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




DEPARTING LENDERS:
 
 
UBS AG, STAMFORD BRANCH
 
 
By:
/s/ Houssem Daly
Name:
Houssem Daly
Title:
Associate Director
 
 
By:
/s/ Craig Pearson
Name:
Craig Pearson
Title:
Associate Director

    



Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




DNB BANK ASA, f/k/a DNB NOR BANK ASA
 
 
By:
/s/ Caroline Adams
Name:
Caroline Adams
Title:
First Vice President
 
 
By:
/s/ Geshu Sugandh
Name:
Geshu Sugandh
Title:
First Vice President


Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
 
 
By:
/s/ Rebecca Kratz
Name:
Rebecca Kratz
Title:
Authorized Signatory


Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK
 
 
By:
/s/ Chulley Bogle
Name:
Chulley Bogle
Title:
Vice President










Signature Page to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------




Annex I


EXTENDING LENDERS




Extending Lender
Commitment
(immediately prior to giving effect to the Specified Assignments)
Commitment
(immediately after giving effect to the Specified Assignments)
Nordea Bank Norge ASA
$80,000,000
$80,000,000
Unicredit Bank AG, New York Branch
$80,000,000
$80,000,000






Annex I

--------------------------------------------------------------------------------




Annex II


DECREASING LENDERS




Decreasing Lender
Commitment
(immediately prior to giving effect to the Specified Assignments)
Commitment Decrease
Commitment
(immediately after giving effect to the Specified Assignments)
The Toronto Dominion Bank, New York Branch
$161,000,000
$36,000,000
$125,000,000








Annex II

--------------------------------------------------------------------------------




Annex III


INCREASING LENDERS




Increasing Lender
Commitment
(immediately prior to giving effect to the Specified Assignments)
Commitment Increase
Commitment
(immediately after giving effect to the Specified Assignments)
JPMorgan Chase Bank, N.A.
$175,000,000
$2,500,000
$177,500,000
Deutsche Bank AG New York Branch
$175,000,000
$2,500,000
$177,500,000
Credit Agricole Corporate and Investment Bank
$161,000,000
$16,500,000
$177,500,000
Morgan Stanley Bank, N.A.
$161,000,000
$16,500,000
$177,500,000
Wells Fargo Bank, National Association
$161,000,000
$16,500,000
$177,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$125,000,000
$52,500,000
$177,500,000
Royal Bank of Canada
$125,000,000
$52,500,000
$177,500,000
Citibank, N.A.
$125,000,000
$52,500,000
$177,500,000
Barclays Bank plc
$80,000,000
$45,000,000
$125,000,000
Standard Chartered Bank
$75,000,000
$50,000,000
$125,000,000
HSBC Bank USA, N.A.
$50,000,000
$30,000,000
$80,000,000
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$25,000,000
$20,000,000
$45,000,000




Annex III

--------------------------------------------------------------------------------




Annex IV


ADDITIONAL LENDERS




Additional Lender
Commitment
(immediately after giving effect to the Specified Assignments)
Skandinaviska Enskilda Banken AB (publ)
$125,000,000
Arab Banking Corporation, Grand Cayman
$45,000,000




Annex IV

--------------------------------------------------------------------------------




Annex V


DEPARTING LENDERS




Departing Lender
Commitment
(immediately prior to giving effect to the Specified Assignments)
UBS AG, Stamford Branch
$161,000,000
DNB Bank ASA
$125,000,000
Goldman Sachs Bank USA
$125,000,000
SunTrust Bank
$80,000,000




Annex V

--------------------------------------------------------------------------------




Annex VI


SCHEDULE 2.01
COMMITMENTS


Lender
Allocation
Applicable Percentage
JPMorgan Chase Bank, N.A.
$177,500,000
7.8888888889%
Deutsche Bank AG New York Branch
$177,500,000
7.8888888889%
Credit Agricole Corporate and Investment Bank
$177,500,000
7.8888888889%
Morgan Stanley Bank, N.A.
$177,500,000
7.8888888889%
Wells Fargo Bank, National Association
$177,500,000
7.8888888889%
Citibank, N.A.
$177,500,000
7.8888888889%
Royal Bank of Canada
$177,500,000
7.8888888889%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$177,500,000
7.8888888889%
Barclays Bank plc
$125,000,000
5.5555555555%
Skandinaviska Enskilda Banken AB (publ)
$125,000,000
5.5555555555%
Standard Chartered Bank
$125,000,000
5.5555555555%
The Toronto Dominion Bank, New York Branch
$125,000,000
5.5555555555%
HSBC Bank USA, N.A.
$80,000,000
3.5555555556%
Nordea Bank Norge ASA
$80,000,000
3.5555555556%
Unicredit Bank AG, New York Branch
$80,000,000
3.5555555556%
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$45,000,000
2.0000000000%
Arab Banking Corporation, Grand Cayman
$45,000,000
2.0000000000%
TOTAL
$2,250,000,000
100%




Annex VI

--------------------------------------------------------------------------------




Annex VII
Schedule 1.01B
LC COMMITMENTS




Issuing Bank
LC Commitment
JP Morgan Chase Bank, N.A.
$125,000,000
Credit Agricole Corporate and Investment Bank
$125,000,000
Wells Fargo Bank, National Association
$125,000,000
The Toronto Dominion Bank, New York Branch


$125,000,000
Deutsche Bank AG New York Branch
$100,000,000
TOTAL
$600,000,000






Annex VII

--------------------------------------------------------------------------------




Annex VIII
Credit Agreement


Dated as of October 15, 2010


among


Weatherford International Ltd.,
a Bermuda exempted company,


and


The Other Borrowers Party Hereto,
as Borrowers,


Weatherford International plc,
an Irish public limited company,


The Lenders Party Hereto,


The Issuing Banks Named Herein,


Wells Fargo Bank, National Association,
as a Swingline Lender,


and


JPMorgan Chase Bank, N.A.,
as Administrative Agent and a Swingline Lender
______________________________________
J.P. Morgan Securities LLC, Deutsche Bank Securities Inc.,
Wells Fargo Securities, LLC, Royal Bank of Canada Capital Markets, Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Agricole Corporate and Investment Bank,
Citigroup Global Markets Inc.
and
Morgan Stanley Senior Funding, Inc.,
as Joint Lead Arrangers and Joint Bookrunners


Deutsche Bank Securities Inc.,
as Syndication Agent,


and


Wells Fargo Securities, LLC, Royal Bank of Canada, Bank of Tokyo-Mitsubishi UFJ,
Ltd., Credit Agricole Corporate and Investment Bank, Citigroup Global Markets
Inc.
and
Morgan Stanley Senior Funding, Inc.,
as Co-Documentation Agents





Annex VIII